 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     10040 W. Cheyenne Ave., Suite 170-109
 6   Las Vegas, NV 89129
     Phone: (702) 825-6060
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   NORMA AYALA,                               Case No.: 2:18-cv-02171-RFB-VCF
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING ACTION WITH
22
     DITECH FINANCIAL LLC; EXPERIAN PREJUDICE AS TO TRANSUNION LLC,
23   INFORMATION     SOLUTIONS,   INC.; ONLY
     EQUIFAX INFORMATION SERVICES LLC;
24
     and TRANSUNION LLC,
25
                    Defendants.
26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANSUNION LLC, ONLY
     -1
 1             Plaintiff Norma Ayala and Defendant Trans Union LLC, hereby stipulate and agree that
 2
     the above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41
 3
     (a)(2) as to, and ONLY as to TRANS UNION LLC. Each party shall bear its own its own
 4
     attorney’s fees and costs of suit. 1
 5

 6             Dated February 13, 2019.

 7       KNEPPER & CLARK LLC                                      NAYLOR & BRASTER
 8
         /s/ Shaina R. Plaksin                                    /s/ Andrew J. Sharples
 9       Matthew I. Knepper, Esq.                                 Jennifer L. Braster, Esq.
         Nevada Bar No. 12796                                     Nevada Bar No. 9982
10       Miles N. Clark, Esq.                                     Andrew J. Sharples, Esq.
         Nevada Bar No. 13848                                     Nevada Bar No. 12866
11
         Shaina R. Plaksin, Esq.                                  1050 Indigo Drive, Suite 200
12       Nevada Bar No. 13935                                     Las Vegas, NV 89145
         10040 W. Cheyenne Ave., Suite 170-109                    Email: jbraster@nblawnv.com
13       Las Vegas, NV 89129                                      Email: asharples@nblawnv.com
         Email: matthew.knepper@knepperclark.com
14                                                                JONES DAY
         Email: miles.clark@knepperclark.com
         Email: shaina.plaksin@knepperclark.com                   Katherine A. Neben, Esq.
15
                                                                  Nevada Bar No. 14590
16       HAINES & KRIEGER LLC                                     3161 Michelson Drive
         David H. Krieger, Esq.                                   Irvine, CA 92612
17       Nevada Bar No. 9086                                      Email: kneben@jonesday.com
18       8985 S. Eastern Avenue, Suite 350
         Henderson, NV 89123
19       dkrieger@hainesandkrieger.com                            Counsel for Defendant
                                                                  Experian Information Solutions, Inc.
20       Counsel for Plaintiff
21

22

23

24

25

26   1
       Although Defendant Ditech Financial, LLC (“Ditech”) is still a party to this case, it is not a signatory to this
     stipulation because it has filed for bankruptcy and intends to file a Notice of Bankruptcy with the Court shortly.
27   Thus, the Parties request that the Court grant this stipulation without Ditech’s signature.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANSUNION LLC, ONLY
     -2
 1   ALVERSON TAYLOR & SANDERS                 CLARK HILL PLLC
 2
     /s/ Trevor R. Waite                       /s/ Jeremy J. Thompson
 3   Kurt R. Bonds, Esq.                       Jeremy J. Thompson, Esq.
     Nevada Bar No. 6228                       Nevada Bar No. 12503
 4   Trevor R. Waite, Esq.                     3800 Howard Hughes Parkway, Suite 500
 5
     Nevada Bar No. 13779                      Las Vegas, NV 89169
     6605 Grand Montecito Pkwy., Suite 200     Email: jthompson@clarkhill.com
 6   Las Vegas, NV 89149
     Email: kbonds@alversontaylor.com          Counsel for Defendant
 7   Email: twaite@alversontaylor.com          Equifax Information Services, LLC
 8
     Counsel for Defendant Trans Union LLC
 9
                                                         Ayala v. Ditech Financial LLC et al
10                                                       Case No. 2:18-cv-02171-RFB-VCF
11

12                                    ORDER GRANTING
13
         STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE
14

15
           IT IS SO ORDERED.
16
           _________________________________________
          ________________________________
17         UNITED STATES
          RICHARD          DISTRICT COURT
                     F. BOULWARE,     II    JUDGE
18        UNITED STATES DISTRICT JUDGE
          DATED this ____ day of _________ 2019.
19        DATED this 14th day of February, 2019.
20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANSUNION LLC, ONLY
     -3
